Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the non-final Office Action for the serial number 16/700,961, SEPARABLE MAGNETIC ATTACHMENT ASSEMBLY, filed on 12/2/19.
	The allowable claims 1, 2, 11-13 have been reconsidered and withdrawn in view of new ground rejections, any inconvenience is regretted.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 6,739,567 to Curtis.
Curtis teaches an assembly comprising a planar attachment plate (30) having a top side and a bottom side and a magnet assembly (12) including at least three magnetic devices (22’).  Each of the at least three magnetic devices having a first side and a second side opposite the first side.  The first sides of the at least three magnetic devices are configured for coupling with the bottom side of the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 6,739,567 to Curtis in view of US Patent # 9,153,152 to Elmer.
Curtis teaches an assembly comprising a planar attachment plate (30) having a top side and a bottom side and a magnet assembly (12) including at least three magnetic devices (22’).  Each of the at least three magnetic devices having a first side and a second side opposite the first side.  The first sides 
Curtis teaches the shim plate but fails to teach the shim plate is in Y-shaped including a plurality of side arms.  Elmer teaches the plate is in the Y-shaped (30) including a plurality of side arms.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Curtis’s shim plate to Y-shaped as taught by Elmer to reduce the weight of the shim plate. 
Regarding to claims 9 and 11-12, Curtis teaches the shim plate and the magnetic device but fails to teach the base plate.  Elmer teaches the base plate (16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added base plate to Curtis’s assembly as taught by Elmer to protect the magnetic device and the shim plate. 
Regarding to claim 13, Curtis in view of Elmer teaches all elements above but fails to teach the use of elements in method.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified steps for installing the elements together to prevent damaging the magnetic attachment assembly. 
	
	
	  

s 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Elmer in view of US Patent # 7,862,197 to Gebhard.
Curtis teaches the shim plate but fails to teach the shim plate is made of non-magnetic material to reduce a magnetic force between the at least three magnets and the base plate.  Gehard teaches the non-magnetic material (105, column 3, liens 15-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Curtis’s shim plate with non-magnetic material as taught by Gebhard to reduce weight in the shim plate. 
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5 and 8-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        3/17/21